544 P.2d 441 (1976)
In re Gary L. QUIGG.
No. 13246.
Supreme Court of Montana.
January 14, 1976.


*442 ORDER
The petitioner, pro se, is an inmate of the state prison serving a life sentence for murder. Judgment, after a jury trial, was entered in April 1969. Appeal to this Court was made, the judgment affirmed and rehearing denied. State v. Quigg, 155 Mont. 119, 467 P.2d 692.
The present petition, which we shall treat as a post-conviction review, sets up what is called Specifications of Error in four parts, all relating to the trial of the case and all previously reviewed by this Court on appeal. But, the Court has again reviewed the transcript of the proceedings below.
The petitioner complains that the prosecutor inquired into petitioner's silence on arrest and made prejudicial comments in closing argument. Petitioner has requested a transcript of closing argument, but such is not available, and we see no reason for it. Petitioner had very able defense counsel and the brief on appeal was ably done, traversing the entire proceedings.
Petitioner also complains that he was found guilty of a charge for which he was not charged. We have examined the brief on appeal as well as the petition for rehearing. This point was ruled on contrary to petitioner's position.
Finally petitioner complains of improper police conduct denying him a right to a fair trial. As will be seen by reading our opinion in State v. Quigg, supra, this matter was considered previously and ruled on.
We find no merit in the petition and deny relief.